Citation Nr: 0023965	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-47 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
a psychiatric disorder, including post-traumatic stress 
disorder (PTSD), has been received.

2.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
a headache disorder has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran 


INTRODUCTION

The veteran had active service from October 1970 to June 
1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  

By way of history, the Board notes that in a decision dated 
in December 1993, the RO denied the veteran's request to 
reopen a claim for service connection a psychiatric disorder.  
In August 1994, the veteran specifically indicated that he 
wanted consideration of service connection for PTSD.  In a 
June 1996 rating decision, the RO denied service connection 
for PTSD.  The veteran perfected an appeal and this matter is 
before the Board.    

The United States Court of Appeals for Veterans Claims 
(Court) has held that a new diagnosis of a new disorder, 
which is not inextricably intertwined with a previously 
denied claim, and which was not considered at the time of the 
prior decision, constitutes a new claim and requires an 
initial adjudication of such claim.  However, a new theory of 
etiology does not constitute a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (quoting Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991); (citing McGraw v. Brown, 
7 Vet. App. 138, 142 (1994); Ephraim v. Brown, 82 F.3d 399, 
401-402 (Fed. Cir. 1996).  In this case, as discussed below, 
the veteran has not submitted competent evidence showing a 
diagnosis of PTSD.  Thus, the Board finds that the evidence 
does not create a new claim, particularly where, as in this 
case, there is no competent indication of the claimed PTSD.  
Accordingly, the Board will proceed with the issues as shown 
on the title page of this decision, consistent with the 
procedure as set forth in the Board's May 1998 decision.   

In a March 1996 decision, the Board denied the request to 
reopen the claim for service connection for a headache 
disorder.  Subsequently in that month, the veteran submitted 
evidence to the RO and again requested to reopen his claim.  
This appeal to the Board is from the RO's May 1996 rating 
decision which denied the request to reopen the claim for 
service connection for headaches, on the basis that new and 
material evidence had not been submitted.  

A rating decision dated in March 1999 denied an increased 
evaluation for the service-connected low back disability and 
declined to reopen a claim for service connection for 
hypertension on the basis that new and material evidence had 
not been presented.  The veteran was informed of this in a 
March 1999 letter from the RO.  A notice of disagreement was 
not filed pursuant to that decision.  Therefore, the Board 
does not have jurisdiction of those matters.  38 C.F.R. 
§ 20.200 (1999).  


FINDINGS OF FACT

1.  In a decision dated in August 1990, the Board denied the 
appeal to reopen the claim of entitlement to service 
connection for a psychiatric disorder.

2.  The evidence pertaining to psychiatric disability 
received subsequent to the August 1990 decision does not bear 
directly and substantially upon the specific matter under 
consideration; is cumulative or redundant; and/or is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  In a final decision dated in March 1996, the Board denied 
the appeal to reopen the claim for service connection for 
headaches.  

4.  The evidence received subsequent to the March 1996 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claims 
of entitlement to service connection for a headache disorder.


CONCLUSIONS OF LAW

1.  The August 1990 and March 1996 Board decision that denied 
the appeals to reopen the claims of service connection for a 
psychiatric disability and a headache disorder, respectively, 
are final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).

2.  No new and material evidence sufficient to warrant 
reopening the claims of entitlement to service connection for 
a psychiatric disability and a headache disorder has been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Personality 
disorder is not a disease or injury within the meaning of 
applicable legislation for the payment of compensation 
benefits.  38 C.F.R. § 3.303(c) (1999).  

Regulations pertaining to the establishment of service 
connection for PTSD were revised effective March 7, 1997.  
See 64 Fed. Reg. 32,807 (June 18, 1999) (codified at 
38 C.F.R. § 3.304(f) (1999).  Prior to March 7, 1997, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
As amended, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f)(1999).  

A decision of the Board is appealable to the Court within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
Court in Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999).

Analysis

Psychiatric disorder

At the time of the August 1990 Board decision, the Board 
noted that the veteran served on active duty in the Armed 
Forces from October 1970 until June 1972.  He was discharged 
under honorable conditions as an E-2 for failure to 
demonstrate adequate potential for advancement.  He had 99 
days of time lost.  At the time of the Board's decision, it 
was observed that the veteran's service medical records 
showed no complaints, diagnosis or treatment for a 
psychiatric condition.  On separation from service, the 
report of his physical examination notes that he was 
psychiatrically normal.  

Also of record in August 1990, was the May 1975 VA 
examination report, which showed that the veteran was 
considered psychiatrically normal.  Also on file were 
numerous VA examination reports, outpatient treatment 
records, and a private emergency room report for various 
periods between 1977 and 1985.  In September 1979, a VA 
outpatient treatment report shows the veteran was treated for 
complaints of having trouble sleeping.  Following mental 
status examination, the diagnosis was personality disorder.  
In August 1985, VA outpatient report noted the veteran was 
having complaints of anxiety, depression, and asserted that 
he could not deal with stress.  The diagnosis was depression 
with violent behavior.

The Board also reviewed the December 1988 VA outpatient 
treatment report in which the veteran complained of 
depression and had vague complaints of an inability to cope. 
He admitted to cocaine usage "when he has money."  The 
diagnoses were personality disorder and rule out cocaine 
dependence.

A hearing was held at the RO in August 1989.  A transcript of 
that hearing is of record and was reviewed in its entirety by 
the Board.  At the hearing, the veteran testified that, while 
in military service, he had many problems with his superiors.  
He also claimed that he was physically abused by those 
superiors and had spent a number of periods in the stockade.  
He asserted that it was the stress that he underwent while on 
active duty which caused his current nervous condition.

Following the Board's August 1990 decision, a rating decision 
dated in August 1991 declined to reopen the claim for service 
connection for a psychiatric disorder.  However, there is no 
indication that the veteran was informed of that decision.  
Accordingly, the Board's decision herein will consider the 
last final decision to be that of the Board decision in 
August 1990.    

The evidence submitted since the August 1990 Board decision 
consists of a September 1996 letter from the Social Security 
Administration (SSA), VA treatment records dated from 1971 to 
1995, a DA Form 20, an August 1995 VA examination report, VA 
hospitalization records dated in 1994, P. C. Clinic records 
dated in March 1994, P.R. Center Records dated from February 
1991 to September 1991, Social Security records dated in 
September 1991 with supporting medical records, L. Regional 
Medical Center records dated in March 1991, a statement by 
Dr. A.M. dated in October 1991, testimony at a hearing before 
the RO in 1991 and January 1999, and evaluation by Dr. J.B.F. 
dated in August 1991. 

The last final denial of service connection for a psychiatric 
disability is the Board's decision of August 1990.  At that 
time service connection for a psychiatric disability was 
denied because no new and material evidence had been 
submitted that related a mental disorder to service.  For the 
reasons discussed below, the Board finds that none of the 
additionally received evidence shows a currently diagnosed 
psychiatric illness that has been causally related to the 
veteran's service by competent evidence or opinion.  See 
38 C.F.R. § 3.303(d). 

The VA treatment and hospitalization records, the DA Form 20, 
the August 1995 VA examination report, the P.C. Clinic 
records, the P.R. Center records, the L. Regional Medical 
Center records, the statement by Dr. A.M., and the 
psychiatric evaluation by Dr. J.B.F. cannot be considered new 
evidence because this evidence is cumulative of the evidence 
that was part of the record at the time of the August 1990 
decision.  Evans, 9 Vet. App. at 283.  A copy of the DA Form 
20 was already part of the record at the time of the August 
1990 decision.  The other evidence, consisting of the medical 
records, reflect diagnoses of depression, polysubstance 
abuse, anti-social personality, cocaine dependence, alcohol 
dependence, depression, major depression, dysthymia, crack 
dependence, and major depressive episode.  The Board points 
out that medical evidence that was part of the record at the 
time of the August 1990 decision, reflect such diagnoses.  
Further, this medical evidence cannot constitute new and 
material evidence since it shows findings years after 
service, and no examiner relates the disorders to service.  
See Cox v. Brown, 5 Vet. App. 95 (1993).  As noted, there is 
no diagnosis of PTSD.   

The September 1996 Social Security Administration letter, the 
September 1991 Social Security Administration records, and 
the veteran's testimony at a hearing before the RO in 
November 1991 can be considered new, because this evidence 
was not part of the record at the time of the August 1990 
decision.  Evans, 9 Vet. App. at 283.  However, this evidence 
is not material since it does not tend to establish that a 
psychiatric disorder was incurred or aggravated during the 
veteran's period of service.  The Social Security 
Administration records show that the veteran is receiving 
disability benefits due to substance abuse addiction disorder 
and major depression.  At the RO hearing, the veteran 
indicated that he was taking medication for his nervous 
disorder.  Hearing Transcript 1991 (T.), 6.  He again 
testified regarding various upsetting incidents during his 
service training.  T. 13-14.  At his 1999 hearing, the 
veteran further described what he considered to be his 
stressful incidents during service.  This evidence does not 
tend to show that the veteran's current psychiatric disorders 
were incurred or aggravated during service.  Further, the 
veteran is not competent to provide a medical diagnosis such 
as PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, in the absence of medical evidence establishing that 
the psychiatric disorders were incurred or aggravated during 
service or are medically related to service, the Board cannot 
conclude that new and material evidence has been submitted.  

For these reasons, the Board finds that additional evidence 
is not new and material. The claim for entitlement to service 
connection for a psychiatric disorder, to include post 
traumatic stress disorder, is not reopened.

Headache Disorder

The last final denial of service connection for a headache 
disability is the Board's decision of March 1996 that denied 
reopening his claim as there was no competent evidence of the 
presence of a chronic headache disorder during service and 
the evidence submitted provided no linkage to service.  

At the time of the Board's March 1996 decision, the evidence 
included: the appellant's service medical records; VA 
examination reports dated in May 1975, February 1977, March 
1978, April 1982 and September 1985; VA treatment records 
dated from January 1977 to August 1985; VA treatment records 
dated from October 1986 to January 1995; duplicate service 
medical records; Workers Compensation Records dated from 
November 1986 to December 1986; VA examination reports dated 
in July 1987, April 1988, March 1991, and December 1992; VA 
hospitalization reports dated from July 1990 to August 1990, 
January 1991, January 1993, and from August 1994 to September 
1994; private medical treatment records dated from April 1991 
to May 1994 from the Lakeland Primary Care Clinic; a private 
treatment report from Joel B. Field, Ph.D., P.A.; private 
treatment records from Allen M. Margolis, D.C.P.A.; August 
1989 and November 1991 hearing testimony; and SSA records.

Subsequent to that decision, the RO received additional 
medical evidence.  To the extent that such pertains only to 
medical problems unrelated to headaches such is not material.  
Also, duplicate medical evidence is not new and material on 
which to reopen the claim.  38 C.F.R. § 3.156.  

The newly submitted evidence includes:  duplicate copies of 
service medical records dated in 1971; a VA social worker's 
progress note dated in December 1997 and outpatient reports 
dated in 1998; VA electroencephalogram report dated in 
January 1998; and hearing testimony at a January 1999 RO 
hearing.    

The newly received medical records in general note the 
veteran's history of headache problems; however they do not 
speak to the etiology of the veteran's pain and are thus not 
material.  The veteran himself has reiterated his history of 
headache problems during service and thereafter.  However, 
that claimed history is cumulative and repetitive, and thus 
not new, and, moreover, the record does not reflect that he 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In short, the evidence received subsequent to the March 1996 
Board decision, which became final, does not include any 
competent opinion as to a medical nexus existing between 
currently identified headaches and the veteran's period of 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  As such, the 
newly received evidence is not material to the question at 
issue and the claim is not reopened.  38 C.F.R. § 3.156.

Other Matters

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  No such 
evidence has been identified in connection with the above-
discussed claims.


ORDER

No new and material evidence sufficient to warrant reopening 
the claim of entitlement to service connection for a 
psychiatric disorder having been received, the claim is 
denied.

No new and material evidence sufficient to warrant reopening 
the claim of entitlement to service connection for a headache 
disorder having been received, the claim is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

